Paine, J., dissenting.
I respectfully dissent in this case.
*573To summarize briefly the amended petition, it was there charged that some time during April, 1931, the defendant enticed Elizabeth to his office or room in the theater building and there seduced her and did repeatedly have further acts of unlawful intercourse with her, and that she was under the age of 18 years and previously not unchaste, and that defendant did infect and inoculate her with gonorrhea, which injured her health, and through a lesion in the membrane caused pyogenic organisms to be introduced into her blood stream, which developed growths on the valves of her heart, from which she died June 3, 1932. That such seduction was accomplished by reason of her tender age, by his fraudulent and artful wiles, and by engaging her for a small weekly wage in a pretended employment, and by false promises to make her his future wife, all continued for about three months prior to the accomplishment of his design.
As I view the evidence of the plaintiff in this case, the jury would have been amply justified in finding the following state of facts: Perrigo, a married man, and the father, by a former marriage, of a daughter about the same age as Elizabeth Tongue, first made the acquaintance of Elizabeth, a. high school girl, while she was taking part in an amateur revue, called Kidnite Follies, at the Orpheum Theater, during the holidays of 1930. He was leader of the Orpheum orchestra. The evidence discloses that in January, 1931, he arranged for her to sort the music for the orchestra and 'file it away in alphabetical order and typewrite some of the titles on the outside, in his private rooms far up under the roof of the Orpheum Theater for two hours each evening. For spending this two hours sorting his music, he paid her $5 a week. She was never an employee of the theater company. He gradually won her entire confidence. At first the time she spent in his rooms was from 6:30 to 8:30 in the evening, and her stepmother testified she would reach home before 9 o’clock, and that she always kept her supper warm for her. After some months she would often come home much later, and several times the stepmother observed that
*574Perrigo brought her home in his car, and would park awhile a short way from their home, and finally one night they reached her home at 1:30 in the morning. Her father, who always waited up, went out to the car and found them in the car with their arms around each other, and upbraided them, and said: “She is not going to work at your office after tonight.” Perrigo, in the heated conversation between the three, as testified by her father, said: “Well, there is no use exploding about it, * * * we settled all this last April, * * * we understand each other.” Finally Perrigo, according to the testimony of her father, attempted to close the argument by brazenly saying to him, “And don’t you say no more to me, the damage is already done.” Her father took her in the house, and he testified that she told him the entire story.
The jury would have been justified in finding from the plaintiff’s evidence, together with the facts which might reasonably be inferred therefrom, that Perrigo began to have intercourse with her in April after employing her in .January; that, as a result, she contracted gonorrhea from Perrigo, and died from acute ulcerative endocarditis from the gonorrheal infection spreading to her blood stream.
The motion of the defendant for a directed verdict at the close of the plaintiff’s evidence must be treated as an admission of the truth of all material and relevant evidence admitted favorable to plaintiff, and all proper inferences to-be drawn therefrom.
The terms “inference,” “probability,” and “presumption” have substantially the same meaning. When one fact is proved, another, its uniform concomitant, is universally and safely presumed. Many inferences may be considered conclusive when they have been found to be general and uniform.
The inference which'the jury are entitled to draw from the evidence is a permissible deduction or conclusion which is founded on common experience, and which natural reason draws from the facts which are proved. 10 R. C. L. 867, sec. 10; Puget Sound Electric Ry. v. Benson, 253 Fed. 710; *575Glowacki v. Northtwestern Ohio R. & P. Co., 116 Ohio. St. 451, 157 N. E. 21.
In Perry v. Johnson Fruit Co., 123 Neb. 558, 243 N. W. 655, this court held: “In a civil action, when a fact may be fairly and reasonably inferred from other and all the facts ■and circumstances proved, it may be taken as established.”
When the defendant makes a motion for a directed verdict at the close of the plaintiff’s evidence, the trial court must assume the existence of every material fact which the plaintiff’s evidence tends to establish, and, in addition, give to the plaintiff the benefit of all logical deductions therefrom.
In Bainter v. Appel, 124 Neb. 40, 245 N. W. 16, this court said: “If there be any testimony before the jury by which a finding in favor of the party on whom rests the burden of proof can be upheld, the court is not at liberty to disregard it and direct a verdict against him.” So the trial court is not justified in withdrawing a case from a jury if there is competent evidence from which the alleged facts may be reasonably inferred. Wheeler v. Abbott, 89 Neb. 455, 131 N. W. 942; Oleson v. Oleson, 90 Neb. 738, 134 N. W. 648; Curtice Co. v. Estate of Jones, 111 Neb. 166, 195 N. W. 930; Rhoads v. Columbia Fire Underwriters Agency, 128 Neb. 710, 260 N. W. 174; Weiner v. Aetna Ins. Co., 127 Neb. 572, 256 N. W. 71.
In my opinion it was error for the trial court to withdraw this case from the jury upon motion of the defendant for a directed verdict. Under the evidence of the plaintiff, in my opinion this case should have been submitted to the jury, and not arbitrarily dismissed by the court.